Citation Nr: 1307122	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  08-26 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for psychiatric disability, to include insomnia and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel




INTRODUCTION

The Veteran served on active duty from October 1984 to April 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

When the case was before the Board in May 2012, it was remanded for further development.  The requested development having been completed, the case is once again before the Board for further appellate action.


FINDING OF FACT

The Veteran's currently diagnosed psychiatric disorder, major depressive disorder (MDD) with primary insomnia, originated during her active military service.


CONCLUSION OF LAW

MDD with primary insomnia was incurred in active duty.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of her claim.  In addition, the evidence currently of record is sufficient to substantiate the claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012) or 38 C.F.R. § 3.159 (2012).

Service Connection

In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran claims she first experienced insomnia during basic training in the military in 1984.  She claims she attempted to treat her insomnia with over the counter medications and other sleep aids to no avail.  When she finally sought treatment from 1987 to 1990, she was diagnosed and treated for depression.  She does not believe that was the proper diagnosis, so the treatment did not help her sleeplessness.  Eventually, she did develop depression because of her inability to sleep and chronic fatigue.

Her service treatment records do not confirm any diagnoses, complaints or treatment for insomnia or depression.  The Veteran indicates seeking treatment while stationed in Germany from 1987 to 1990.  At that time, she had separated from the military in April 1987, but was still on the Army base because her then-husband was still in the military.  She does not recall the exact places she sought treatment, and attempts to obtain these records have been unsuccessful.  In any case, she indicates the psychiatrist at that time merely treated her for depression, which she does not believe she had at the time, so the treatment was unsuccessful.  She then did not seek treatment again until 2004, nearly two decades after service.

In support of her claim, however, the Veteran submitted several lay statements to verify in-service symptoms and continual symptoms since service.  She submitted statements from a fellow servicewoman, her sister, and her then-husband all of whom attested to the fact that the Veteran suffered from insomnia during her military service.  They also attest to the fact that the Veteran still has these symptoms, significantly worsened, today.

Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Visser v. Packer Engineering Assoc., Inc., 924 F.2d 655, 659-60 (7th Cir.1991) (lay assertion cannot be "flights of fancy, speculations, hunches, intuitions, or rumors about matters remote from [the witness's] experience;" witness not competent to describe motive because testimony too much like psychoanalysis, for which witness not qualified).

Accordingly, the Veteran and other lay witnesses are competent to describe the events they saw, including the Veteran's symptoms she experienced and others witnessed.  

The objective medical evidence currently confirms diagnoses of both MDD and primary insomnia.  The pertinent inquiry here is whether these disorders are attributable to her military service.  Resolving all reasonable doubt in favor o f the Veteran, the Board concludes they are.

After service, the Veteran claims she first sought treatment from military and civilian doctors while stationed in Germany with her then-husband, who was still on active duty, from 1987 to 1990.  Again, these records could not be obtained.  Nonetheless, the Veteran claims she was merely treated for depression, and the antidepressant medications did not work to treat her insomnia.

Private treatment records indicate complaints and treatment for insomnia and depression as early as 2004, nearly two decades after service.  Most significantly, the Board notes a January 2006 private treatment record indicating treatment for insomnia.  Therein, the doctor notes the Veteran had insomnia "since she was a teenager" with pertinent medical history of panic attacks "1966" and depression.  

At first glance, the medical evidence seems to suggest the Veteran's insomnia and/or depression pre-existed service.  The Veteran's date of birth, however, is July 26, 1965.  It is very unlikely the Veteran actually has a medical history of panic attacks in 1966.  More likely, the reference on the private treatment record is a typo.  

As for insomnia dating back to when the Veteran was a "teenager," she did enter active duty at the age of 19.  Her January 1984 entrance examination, moreover, did not indicate any prior history of insomnia or psychiatric diagnosis.  For these reasons, the presumption of soundness attaches.  See 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304 (every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the injury or disease (1) existed before acceptance and enrollment and (2) was not aggravated by such service). 

Aside from the vague references in the January 2006 private treatment record as indicated above, the Board finds no indication that the Veteran's insomnia or depression pre-dated service.  Indeed, the Veteran and other lay witnesses have consistently indicated her insomnia started while on active duty, and the depression developed soon after.  No other medical professional suggests a pre-military history of insomnia or psychiatric illness and, in fact, the other medical evidence indicates to the contrary.  

The Veteran was afforded a VA examination in June 2012 where the examiner noted the Veteran's contentions.  After a thorough examination, complete review of the claims folder, and consideration of the lay statements of record, the examiner diagnosed the Veteran with MDD, single episode and primary insomnia opining that the diagnoses "at least as likely as not" began during her military service.  

The Board finds the VA examiner's opinion persuasive.  It is based on a complete examination and full consideration of all the medical and lay evidence.  

The evidence, at the very least, is in relative equipoise.  Although there is no objective confirmation of in-service incurrence of MDD and/or insomnia, the lay statements in this case are competent.  The Board also has no reason to doubt the credibility of the Veteran, her fellow servicewoman, her sister, or her ex-husband.  Although service treatment records do not confirm in-service complaints or treatment for insomnia, several lay witnesses confirm her in-service symptoms.  Insomnia, moreover, is a condition that is readily observable to a lay person.  Cf. Jandreau v. Nicholson, 492 F.3d at 1377.  The Veteran is currently diagnosed with MDD and insomnia, and at least one medical professional has associated the diagnoses with her military service.  As such, service connection is warranted.


ORDER

Entitlement to service connection for psychiatric disability, currently diagnosed as MDD with primary insomnia, is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


